

	

		II

		109th CONGRESS

		1st Session

		S. 1229

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 13, 2005

			Mr. Reid (for himself,

			 Mrs. Feinstein, Ms. Cantwell, Ms.

			 Snowe, Mr. Jeffords,

			 Mr. Lieberman, and

			 Mr. Kerry) introduced the following bill;

			 which was read twice and referred to the Committee on Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to extend, modify, and expand the credit for electricity produced from

		  renewable resources and waste products, and for other

		  purposes.

	

	

		1.Short title; amendment of

			 1986 Code

			(a)Short

			 titleThis Act may be cited

			 as the Renewable Energy Incentives

			 Act.

			(b)Amendment of

			 1986 CodeExcept as otherwise

			 expressly provided, whenever in this Act an amendment or repeal is expressed in

			 terms of an amendment to, or repeal of, a section or other provision, the

			 reference shall be considered to be made to a section or other provision of the

			 Internal Revenue Code of 1986.

			2.Extension,

			 modification, and expansion of credit for electricity produced from renewable

			 resources and waste products

			(a)Permanent

			 extension

				(1)Paragraphs (1) and (2)(A)(i) of section

			 45(d) are each amended by striking , and before January 1,

			 2006.

				(2)Section 45(d)(2)(A)(ii) is amended by

			 striking before January 1, 2006, is originally placed in service

			 and and insert is.

				(3)Section 45(d)(3)(A) is amended—

					(A)by striking owned by the

			 taxpayer,

					(B)by inserting owned by the taxpayer

			 and in clause (i)(I) after is,

					(C)by striking and before January 1,

			 2006 in clause (i)(I), and

					(D)by striking originally placed in

			 service before January 1, 2006 in clause (ii) and inserting

			 owned by the taxpayer.

					(4)Paragraphs (4), (5), (6), and (7) of

			 section 45(d) (relating to qualified facilities) are amended by striking

			 and before January 1, 2006 each place it appears.

				(b)Credit

			 rate

				(1)Increase in

			 credit rate

					(A)In

			 generalSection 45(a)(1) is

			 amended by striking 1.5 cents and inserting 1.9

			 cents.

					(B)Conforming

			 amendments

						(i)Section 45(b)(2) is amended by striking

			 1.5 cent and inserting 1.9 cent.

						(ii)Section 45(e)(2)(B) is amended by inserting

			 (calendar year 2004 in the case of the 1.9 cent amount in subsection

			 (a)) after 1992.

						(2)Full credit

			 rate for all facilities placed in service after date of enactmentSection 45(b)(4)(A) (relating to credit

			 rate) is amended by inserting and placed in service before the date of

			 the enactment of the Renewable Energy Incentives Act after

			 subsection (d).

				(c)Full credit

			 period for all facilities placed in service after date of

			 enactmentSection

			 45(b)(4)(B)(i) (relating to credit period) is amended by inserting and

			 placed in service before the date of the enactment of the Renewable Energy

			 Incentives Act after subsection (d)

			(d)Expansion of

			 qualified resources

				(1)In

			 generalSection 45(c)(1)

			 (defining qualified energy resources) is amended by striking and

			 at the end of subparagraph (F), by striking the period at the end of

			 subparagraph (G) and inserting a comma, and by adding at the end the following

			 new subparagraphs:

					

						(H)incremental geothermal energy production,

				and

						(I)incremental hydropower

				production.

						.

				(2)Definition of

			 resourcesSection 45(c)

			 (relating to qualified energy resources and refined coal) is amended by adding

			 at the end the following new paragraphs:

					

						(8)Incremental

				geothermal production

							(A)In

				generalThe term

				incremental geothermal production means for any taxable year the

				excess of—

								(i)the total kilowatt hours of electricity

				produced from an incremental geothermal facility described in subsection

				(d)(9), over

								(ii)the average annual kilowatt hours produced

				at such facility for 5 of the previous 7 calendar years before the date of the

				enactment of this paragraph after eliminating the highest and the lowest

				kilowatt hour production years in such 7-year period.

								(B)Special

				ruleA facility described in

				subsection (d)(9) which was placed in service at least 7 years before the date

				of the enactment of this paragraph shall commencing with the year in which such

				date of enactment occurs, reduce the amount calculated under subparagraph

				(A)(ii) each year, on a cumulative basis, by the average percentage decrease in

				the annual kilowatt hour production for the 7-year period described in

				subparagraph (A)(ii) with such cumulative sum not to exceed 30 percent.

							(9)Incremental

				hydropower production

							(A)In

				generalThe term

				incremental hydropower production means for any taxable year an

				amount equal to the percentage of total kilowatt hours of electricity produced

				from an incremental hydropower facility described in subsection (d)(10)

				attributable to efficiency improvements or additions of capacity as determined

				under subparagraph (B).

							(B)Determination

				of incremental hydropower productionFor purposes of subparagraph (A),

				incremental hydropower production for any incremental hydropower facility for

				any taxable year shall be determined by establishing a percentage of average

				annual hydropower production at the facility attributable to the efficiency

				improvements or additions of capacity using the same water flow information

				used to determine an historic average annual hydropower production baseline for

				such facility. Such percentage and baseline shall be certified by the Federal

				Energy Regulatory Commission. For purposes of the preceding sentence, the

				determination of incremental hydropower production shall not be based on any

				operational changes at such facility not directly associated with the

				efficiency improvements or additions of

				capacity.

							.

				(3)FacilitiesSection 45(d) (relating to qualified

			 facilities) is amended by adding at the end the following new

			 paragraphs:

					

						(9)Incremental

				geothermal facilityIn the

				case of a facility using incremental geothermal to produce electricity, the

				term qualified facility means any facility owned by the taxpayer

				which is originally placed in service before the date of the enactment of this

				paragraph, but only to the extent of its incremental geothermal production. In

				the case of a qualified facility described in the preceding sentence, the

				10-year period referred to in subsection (a) shall be treated as beginning not

				earlier than such date of enactment. Such term shall not include any property

				described in section 48(a)(3) the basis of which is taken into account by the

				taxpayer for purposes of determining the energy credit under section 48.

						(10)Incremental

				hydropower facilityIn the

				case of a facility using incremental hydropower to produce electricity, the

				term qualified facility means any non-Federal hydroelectric

				facility owned by the taxpayer which is originally placed in service before the

				date of the enactment of this paragraph, but only to the extent of its

				incremental hydropower production. In the case of a qualified facility

				described in the preceding sentence, the 10-year period referred to in

				subsection (a) shall be treated as beginning not earlier than such date of

				enactment.

						.

				(e)Credit

			 eligibility for lessees and operators extended to all facilitiesParagraph (6) of section 45(d) is amended

			 to read as follows:

				

					(6)Credit

				eligibility for lessees and operatorsIn the case of any facility described in

				paragraph (1), (4), (5), (6), (7), (9), or (10), if the owner of such facility

				is not the producer of the electricity, the person eligible for the credit

				allowable under subsection (a) shall be the lessee or the operator of such

				facility.

					.

			(f)Qualified

			 facilities with co-productionSection 45(b) (relating to limitations and

			 adjustments) is amended by adding at the end the following:

				

					(5)Increased

				credit for co-production facilities

						(A)In

				generalIn the case of a

				qualified facility described in any paragraph of subsection (d) (other than

				paragraph (8)) which adds a co-production facility after the date of the

				enactment of this paragraph, the amount in effect under subsection (a)(1) for

				an eligible taxable year of a taxpayer shall (after adjustment under paragraph

				(2) and before adjustment under paragraphs (1) and (3)) be increased by .25

				cents.

						(B)Co-production

				facilityFor purposes of

				subparagraph (A), the term co-production facility means a facility

				which—

							(i)enables a qualified facility to produce

				heat, mechanical power, chemicals, liquid fuels, or minerals from qualified

				energy resources in addition to electricity, and

							(ii)produces such energy on a continuous

				basis.

							(C)Eligible

				taxable yearFor purposes of

				subparagraph (A), the term eligible taxable year means any taxable

				year in which the amount of gross receipts attributable to the co-production

				facility of a qualified facility are at least 10 percent of the amount of gross

				receipts attributable to electricity produced by such

				facility.

						.

			(g)Qualified

			 facilities located within qualified Indian landsSection 45(b) (relating to limitations and

			 adjustments), as amended by subsection (f), is amended by adding at the end the

			 following:

				

					(6)Increased

				credit for qualified facility located within qualified Indian

				landIn the case of a

				qualified facility described in any paragraph of subsection (d) (other than

				paragraphs (1), (2) and (8)) which—

						(A)is located within—

							(i)qualified Indian lands (as defined in

				section 7871(c)(3)), or

							(ii)lands which are held in trust by a Native

				Corporation (as defined in section 3(m) of the Alaska Native Claims Settlement

				Act (43 U.S.C.

				1602(m)) for Alaska Natives, and

							(B)is operated with the explicit written

				approval of the Indian tribal government or Native Corporation (as so defined)

				having jurisdiction over such lands, the amount in effect under subsection

				(a)(1) for a taxable year shall (after adjustment under paragraphs (2) and (5)

				and before adjustment under paragraphs (1) and (3)) be increased by .25

				cents.

						.

			(h)Additional

			 modifications

				(1)Treatment of

			 persons not able to use entire creditSection 45(e) (relating to additional

			 definitions and special rules), as amended by subsection (a)(2), is amended by

			 adding at the end the following new paragraph:

					

						(11)Treatment of

				persons not able to use entire credit

							(A)Allowance of

				credit

								(i)In

				generalExcept as otherwise

				provided in this subsection—

									(I)any credit allowable under subsection (a)

				with respect to a qualified facility owned by a person described in clause (ii)

				may be transferred or used as provided in this paragraph, and

									(II)the determination as to whether the credit

				is allowable shall be made without regard to the tax-exempt status of the

				person.

									(ii)Persons

				describedA person is

				described in this clause if the person is—

									(I)an organization described in section

				501(c)(12)(C) and exempt from tax under section 501(a),

									(II)an organization described in section

				1381(a)(2)(C),

									(III)a public utility (as defined in section

				136(c)(2)(B)), which is exempt from income tax under this subtitle,

									(IV)any State or political subdivision thereof,

				the District of Columbia, any possession of the United States, or any agency or

				instrumentality of any of the foregoing, or

									(V)any Indian tribal government (within the

				meaning of section 7871) or any agency or instrumentality thereof.

									(B)Transfer of

				credit

								(i)In

				generalA person described in

				subparagraph (A)(ii) may transfer any credit to which subparagraph (A)(i)

				applies through an assignment to any other person not described in subparagraph

				(A)(ii). Such transfer may be revoked only with the consent of the

				Secretary.

								(ii)RegulationsThe Secretary shall prescribe such

				regulations as necessary to ensure that any credit described in clause (i) is

				assigned once and not reassigned by such other person.

								(iii)Transfer

				proceeds treated as arising from essential government functionAny proceeds derived by a person described

				in subclause (III), (IV), or (V) of subparagraph (A)(ii) from the transfer of

				any credit under clause (i) shall be treated as arising from the exercise of an

				essential government function.

								(C)Credit not

				incomeAny transfer under

				subparagraph (B) of any credit to which subparagraph (A)(i) applies shall not

				be treated as income for purposes of section 501(c)(12).

							(D)Treatment of

				unrelated personsFor

				purposes of subsection (a)(2)(B), sales among and between persons described in

				subparagraph (A)(ii) shall be treated as sales between unrelated

				parties.

							.

				(2)Credits not

			 reduced by tax-exempt bonds or certain other subsidiesSection 45(b)(3) (relating to credit

			 reduced for grants, tax-exempt bonds, subsidized energy financing, and other

			 credits) is amended—

					(A)by striking clause (ii),

					(B)by redesignating clauses (iii) and (iv) as

			 clauses (ii) and (iii),

					(C)by inserting (other than any loan,

			 debt, or other obligation incurred under subchapter I of chapter 31 of title 7

			 of the Rural Electrification Act of 1936 (7 U.S.C. 901 et seq.), as in effect

			 on the date of the enactment of the Renewable Energy Incentives Act, or

			 proceeds of an issue of State or local government obligations the interest on

			 which is exempt from tax under section 103) after

			 project in clause (ii) (as so redesignated), and

					(D)by striking tax-exempt bonds, in the

			 heading and inserting certain.

					(3)Credit

			 allowable against minimum tax without limitationClause (ii) of section 38(c)(4)(B)

			 (defining specified credits) is amended to read as follows:

					

						(ii)the credit determined under section 45 to

				the extent that such credit is attributable to electricity or refined coal

				produced at a facility which is originally placed in service after October 22,

				2004.

						.

				(4)Treatment of

			 qualified facilities not in compliance with pollution lawsSection 45(d) (relating to qualified

			 facilities), as amended by subsection (d)(3), is amended by adding at the end

			 the following:

					

						(11)Noncompliance

				with pollution lawsFor

				purposes of this subsection, a facility which is not in compliance with the

				applicable State and Federal pollution prevention, control, and permit

				requirements for any period of time shall not be considered to be a qualified

				facility during such

				period.

						.

				(i)Effective

			 dateThe amendments made by

			 this section shall apply to electricity and other energy produced and sold

			 after the date of the enactment of this Act, in taxable years ending after such

			 date.

			

